DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 02/16/2021. Claims 1, and 3 have been amended.  Claims 2, 4-6, and 13 have been canceled.  Claims 1, 3, 7-12, and 14-15 are currently pending in the present application. 

	
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remark, filed 02/16/2021, with respect to claims 1, 3, 7-12, and 14-15 have been fully considered and are persuasive.  The rejection of claims 1, 3, 7-12, and 14-15 has been withdrawn. 
However, upon further search and consideration in light of the amendment to the claims and Applicant’s Arguments/Remarks, claims 1, 3, 7-12, and 14-15 are now in condition for allowance and are considered novel and non-obvious over the prior art and therefore are allowed.


Allowable Subject Matter
Claims 1, 3, 7-12, and 14-15 are allowed.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 02/16/2021 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL G GONZALES/Primary Examiner, Art Unit 2648